PER CURIUM. In ■ this Anders1 ■ appeal, Jarmal N. Brown (the defendant) appeals his judgment and sentence. We affirm because the defendant pled no contest and his sentence is legal. See Fla. R. App. P. 9.140(b). However, the judgment contains a scrivener’s error that must be corrected. The defendant pled no contest to two offenses, including burglary- of an occupied structure under section 810.02(3)(c), Florida Statutes (2016),, but his judgment reflects a conviction for burglary of an occupied structure under section 810.02(3)(d). Accordingly,- we remand for correction of the judgment to reflect the defendant’s actual conviction. See Johnson v. State, 84 So.3d 452 (Fla. 5th DCA 2012). AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENER’S ERROR. PALMER, WALLIS and LAMBERT, JJ., concur.  . Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).